                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:20-cv-97-MOC

DEANNA MALDONADO,                                     )
Plaintiff,                                            )
                                                      )
v.                                                    )
                                                      )
ANDREW SAUL,                                          )
Commissioner of Social Security,                      )
                                                      )
Defendant.                                            )

                                             ORDER

       The Defendant, Andrew Saul, Commissioner of Social Security, has moved this Court,

pursuant to sentence four of 42 U.S.C. § 405(g), to enter a judgment reversing his decision with a

remand of the cause for further administrative proceedings. Plaintiff’s counsel consented to the

Commissioner’s Motion.

       Pursuant to the power of this Court to enter a judgment reversing the Commissioner’s

decision with remand in Social Security actions under sentence four of 42 U.S.C. § 405 (g), this

Court hereby REVERSES the Commissioner’s decision under sentence four of 42 U.S.C.

§ 405 (g) with a REMAND of the cause to the Commissioner for further proceedings. See

Melkonyan v. Sullivan, 501 U.S. 89 (1991).



                                           Signed: April 28, 2021
